       Case 2:19-cv-00114-KOB Document 72 Filed 08/21/20 Page 1 of 3                       FILED
                                                                                  2020 Aug-21 PM 05:08
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

VICTOR REVILL,                         )
Plaintiff,                             )
                                       )
v.                                     )        CASE NO.: 2:19-cv-00114-KOB
                                       )
PAMELA CASEY, ET AL.                   )
Defendants.                            )

       PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS TO
                        DEFENDANT

      Pursuant to the Federal Rules of Civil Procedure, the Plaintiff propounds these

Requests for Admissions to Defendants and its officers, attorneys, agents,

contractors, and employees having any information or documents, which are

available to the Defendants. These discovery requests are to be answered in the

manner and form provided by law and the rules of Court:

      1) Admit or deny that the Plaintiff was detained prior to arrest.

      2) Admit or deny that you were involved in the decision-making process that

         led to the Plaintiff being detained.

      3) Admit or deny that you played a role in the decision to arrest the Plaintiff.

      4) Admit that you had a phone call with any another individual just prior to

         the Plaintiff’s arrest?

      5) Admit or deny weather you were involved in the decision to prosecute the

         Plaintiff’s criminal case after he was arrested.
                                           1
       Case 2:19-cv-00114-KOB Document 72 Filed 08/21/20 Page 2 of 3




      6) Admit or deny that you recused from the prosecution of the Plaintiff’s

         criminal case. (Defendants Casey and Gilliland only).

      7) Admit or deny that after you recused from the prosecution of the plaintiff’s

         criminal case, that you still played an active role in the case. (Defendants

         Casey and Gilliland only).

      8) Admit or deny that, without being contacted first, you contacted Lloyd

         Edwards or his lawyer prior to the Plaintiff’s criminal trial.

      9) Admit or deny that you met with Lloyd Edwards prior to the Plaintiff’s

         criminal trial.

Dated: August 21, 2020.

                                       /s/ Clayton R. Tartt     ___
                                       CLAYTON R. TARTT
                                       Boles Holmes Parkman White LLC
                                       1929 3rd Avenue North, Suite 700
                                       Birmingham, AL 35203
                                       (205) 502-2000
                                       (205) 847-1285 FAX
                                       ctartt@bhpwlaw.com




                                          2
        Case 2:19-cv-00114-KOB Document 72 Filed 08/21/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing has been served on all counsel this the 21st

day of August, 2020 via email addressed to:

Mary Goldthwaite (MGoldthwaite@ago.state.al.us)
Randy McNeill (rmcneill@webbeley.com)


                                                             /s /Clayton R. Tartt
                                                             OF COUNSEL




                                           3
